                Case 2:10-cr-00162-JAM Document 415 Filed 08/13/21 Page 1 of 3



 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   MIGUEL HUITRON
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                       )   Case No.: 2:10-cr-00162-JAM
                                                     )
11                         Plaintiff,                )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )   AND TO EXCLUDE TIME PURSUANT
                                                     )   TO THE SPEEDY TRIAL ACT
13   MIGUEL HUITRON,                                 )
                                                     )
14                         Defendant.                )
                                                     )
15
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Heiko Coppola, Assistant United States Attorney, attorney for plaintiff, and
18
     Michael E. Hansen, attorney for defendant Miguel Huitron, that the previously scheduled status
19
     conference date of August 17, 2021, be vacated and the matter set for status conference on
20
     October 19, 2021, at 9:30 a.m.
21
            This continuance is requested because defense counsel was substituted into the case on
22
     January 10, 2020 and needs time to review discovery received in this case. The discovery
23
     provided consists of dozens of media files and 8,398 pages of separate discovery. The pandemic
24
     severely impacts client conferences and is further hampered since Mr. Huitron is a Spanish
25
     speaker.
26
            The Government concurs with this request.
27
            Further, the parties agree and stipulate the ends of justice served by the granting of such
28



                                                  1
     Stipulation and Order to Continue Status Conference
               Case 2:10-cr-00162-JAM Document 415 Filed 08/13/21 Page 2 of 3



 1   a continuance outweigh the best interests of the public and the defendants in a speedy trial and
 2   that time within which the trial of this case must be commenced under the Speedy Trial Act
 3   should therefore be excluded under 18 U.S.C. section 3161(h)(7)(B)(iv), corresponding to Local
 4   Code T4 (to allow defense counsel time to prepare), from the date of the parties’ stipulation,
 5   August 12, 2021, to and including October 19, 2021.
 6            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
 7            IT IS SO STIPULATED.
 8   Dated: August 12, 2021                                Respectfully submitted,
 9                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
10                                                         Attorney for Defendant
                                                           MIGUEL HUITRON
11
     Dated: August 12, 2021                                Phillip Talbert
12                                                         Acting United States Attorney
13                                                         By: /s/ Michael E. Hansen for
                                                           HEIKO COPPOLA
14                                                         Assistant U.S. Attorney
                                                           Attorney for Plaintiff
15
16                                                ORDER
17                   The Court, having received, read, and considered the stipulation of the parties,
18   and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
19   order. Based on the stipulation of the parties and the recitation of facts contained therein, the
20   Court finds that it is unreasonable to expect adequate preparation for pretrial proceedings and
21   trial itself within the time limits established in 18 U.S.C. section 3161. In addition, the Court
22   specifically finds that the failure to grant a continuance in this case would deny defense counsel
23   to this stipulation reasonable time necessary for effective preparation, taking into account the
24   exercise of due diligence. The Court finds that the ends of justice to be served by granting the
25   requested continuance outweigh the best interests of the public and the defendants in a speedy
26   trial.
27                   The Court orders that the time from the date of the parties’ stipulation, August
28



                                                  2
     Stipulation and Order to Continue Status Conference
              Case 2:10-cr-00162-JAM Document 415 Filed 08/13/21 Page 3 of 3



 1   12, 2021, to and including October 19, 2021, shall be excluded from computation of time within
 2   which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
 3   section 3161(h)(7)(B)(iv), and Local Code T4 (reasonable time for defense counsel to prepare).
 4   It is further ordered that the August 17, 2021, status conference shall be continued until October
 5   19, 2021, at 9:30 a.m.
 6          IT IS SO ORDERED.
 7
 8
     Dated: August 12, 2021                         /s/ John A. Mendez
 9                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
     Stipulation and Order to Continue Status Conference
